Case 2:21-cv-01655 Document1 Filed 04/07/21 Page 1of8
JS44 (Rev. 10/20) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

I. (a) PLAINTIFFS DEFENDANTS
Natisha Smith Interim Health Care of Lower Montgomery County, et al.
(b) County of Residence of First Listed Plaintiff New Castle, DE County of Residence of First Listed Defendant Montgomery
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES USE THE LOCATION OF
THE TRACT OF LAND INVOLVE

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Christopher R. Booth, Jr., Esq, 1835 Market Street, Suite Steven Auerbach Esq., 822 Montgomery Ave, Suite 210,
2950, Phila, PA 19103 215-518-6683 Narbeth, PA 19072 215-964-4410

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ti. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

([]1 U.S. Government [X]3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State (1 [J 1. meorporated or Principal Place fo4 (44
of Business In This State

oO 2 U.S. Government Cc] 4 Diversity Citizen of Another State C 2 oO 2 Incorporated and Principal Place CT 5 EJ 5

Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a C13 (J 3 Foreign Nation Lie Cle
Foreign Country

 

 

 

IV. NATURE OF SUIT (piace an “i

   
    

Cli

       
 
 

          
   
  
   
       
     
 
     
 
         
 
  

  
    
 

110 Insurance PERSONAL INJURY PERSONAL INJURY | |625 Drug Related Seizure 422 Appeal 28 USC 158 | | 375 False Claims Act
120 Marine 310 Airplane Je] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | |690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability CL 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud Act of 2016 (15 USC 1681 or 1692)
Co 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending 485 Telephone Consumer
CL 190 Other Contract Product Liability [J 380 Other Personal | _]720 Labor/Management Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury CJ 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions

   
  
 
   
    
   
   
 
   

    

| 1790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts

  
  
  

    

     
   

 

  

  

 
 

 

 

 

 

 

 

 

 

 

 

 

|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
| _|220 Foreclosure 441 Voting |_| 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
| ]230 Rent Lease & Ejectment [X] 442 Employment |_| 510 Motions to Vacate [ | 870 Taxes (U.S. Plaintiff Act
|_| 240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
|_| 245 Tort Product Liability Accommodations |_| $30 General [_] 871 IRS—Third Party 899 Administrative Procedure
|_| 290 All Other Real Property 445 Amer. w/Disabilities -[_] 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[] 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other | | 550 Civil Rights Actions State Statutes
|_| 448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “xX” in One Box Only)
[x] 1 Original C2 Removed from oO 3 Remanded from Cc 4 Reinstated or | 5 Transferred from Oo 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. sec 1981
VI. CAUSE OF ACTION Brief description of cause:
Employment discrimination
VII. REQUESTED IN ([] CHECKIF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [X]Yes _L]No
VIII. RELATED CASE(S)
(See instructions):
IF ANY 7) NUDGE , DOCKET NUMBER
DATE
4/07/2021 ZG Lo e EGG

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-01655 Document terRitSd-0449.7/21 Page 2 of 8

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 23 Auburn Drive, New Castle, DE 19720
Address of Defendant: 540 Pennsylvania Avenue, Suite 101, Ft. Washington, PA 19034

 

Place of Accident, Incident or Transaction; _ 240 Pennsylvania Avenue, Suite 101, Ft. Washington, PA 19034

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any carlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case Dis / a is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare, 04/07/2021 hur), 4 1 ae [- 59395

fetomey-at- -Law / Pro Se Plajhtiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts oO 1. Insurance Contract and Other Contracts
[] 2. FELA [_] 2. Airplane Personal Injury
( 3. Jones Act-Personal Injury LJ] 3. Assault, Defamation
L] 4. Antitrust (I 4. Marine Personal Injury
- 5. Patent L] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
7. Civil Rights L] 7. Products Liability
(1 8. Habeas Corpus C1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

;, ___ Christopher R. Booth, Jr.

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought. 4

pare, 04/07/2021 4 itl ry

 

ad b- 59395
agin -Law / Pro Se raf Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been oe with F.R.C.P. 38.

 

 

Civ, 609 (5/2018)

 
Case 2:21-cv-01655 Document1 Filed 04/07/21 Page 3 of 8

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRIC OF PENNSYLVANIA

 

NATISHA SMITH,
Plaintiff,
V. ; No.:
INTERIM HEALTH CARE OF :
LOWER MONTGOMERY COUNTY

etal.,

Defendants.

 

COMPLAINT
Plaintiff, Natisha Smith, by her undersigned counsel, hereby avers as follows:
JURISDICTION
1. This is an employment discrimination case brought pursuant to the Civil Rights Act of
1866, 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991 (“Section 1981”).
The plaintiff, Natisha Smith, alleges that each of the defendants engaged in a pattern and
practice of intentional employment discrimination and retaliation on the basis of race
against Plaintiff.
2. The causes of action which form the basis of this matter arise under Section 1981.
3. The District Court has jurisdiction over Count I (Section 1981) pursuant to 28 U.S.C.
§§ 1331 and 1343 (a)(4).
4. Venue is proper in the District Court under 28 U.S.C. § 1391(b) and (c).
5. Defendants are located within this District.
THE PARTIES
6. Plaintiff, Natisha Smith is an adult African-American female individual with an address

located within the State of Delaware.
10.

11.

12.

13.

14.

15,

Case 2:21-cv-01655 Document1 Filed 04/07/21 Page 4of8

Defendant, INTERIM HEALTH CARE OF LOWER MONTGOMERY COUNTY
(Defendant “Interim”) is a corporation authorized to conduct business within the
Commonwealth of Pennsylvania, with an address located at 540 Pennsylvania Avenue,
Fort Washington, PA 19034.
Defendant, PJK HEALTHCARE, INC. (Defendant “PJK”) is a corporation authorized to
conduct business within the Commonwealth of Pennsylvania, with an address located at
540 Pennsylvania Avenue, Fort Washington, PA 19034.
Defendant, Justin Pak, is the owner of Defendant PJK, with an address located at 540
Pennsylvania Avenue, Fort Washington, PA 19034.

FACTUAL ALLEGATIONS
Around July 2015, Plaintiff was hired for the position of Program Director.
Around 2016, Plaintiff was promoted to manager and director over the nursing and office
staff.
Around July 2017, PJK was sold to Defendant, Justin Pak, and the company began to
operate under the name of Interim.
Also, Around July 1, 2017, PJK and Plaintiff entered into an Employment Agreement
which set forth the terms of Plaintiff's employment and compensation in her position as
Program Director with PJK.
Shortly after Plaintiff was hired by Mr. Pak for her previously held position under
previous management and ownership, Mr. Pak began to make racially insensitive and
inappropriate comments about Ms. Smith’s hair.
Specifically, on several occasions, Mr. Pak made comments such as “why do you people

put those things (braids) in your hair?”, asked if her hair was real, inappropriately
16.

Li.

18.

19.

20.

21.

22.

23.

Case 2:21-cv-01655 Document1 Filed 04/07/21 Page5of8

touched her hair and, stated that he had “worked down at Cecil B. Moore” and said
“black women down there were always fighting, had nappy hair and sometimes it was
flying around.”

Further, Mr. Pak asked why Plaintiff wears her hair differently so often.

Mr. Pak’s comments demonstrated a clear insensitivity and intolerance to diversity in the
workplace.

Plaintiff objected to Mr. Pak’s comments and it was clear that he did not take her
objections seriously.

Further, Plaintiff complained to Mr. Pak, John Matta (a senior Vice President at PJK),
and the prior owner, Peter Kirsche, that the company had a policy and/or practice of
excluding black nursing aides from servicing clients in predominantly white and/or
affluent neighborhoods.

In response to Plaintiff's report of this illegal practice, Mr. Pak stated, “I’m not racist, but
I would like the white aides to be in the more prestigious neighborhoods.”

Plaintiff objected to this racist practice (as well as accommodating the racist requests of
clients) and informed Mr. Pak that “You can’t do that. You can’t segregate the aides.
Some of our best aides are black.”

In response, Mr. Pak and John Matta laughed at Plaintiffs serious objections about the
company’s racist policies and procedures.

Lastly, Plaintiff objected to and informed PJK of the financial abuse some of the

company’s aides were engaging in with the company’s elder clients.
24.

25.

26.

27.

28.

29.

30.

31.

Case 2:21-cv-01655 Document1 Filed 04/07/21 Page 6of8

Some of PJK’s white aides had known criminal felonies yet Mr. Pak refused to
acknowledge the risks and reports from entities such as Mercy Health regarding the
alleged elder financial abuse.

On the other hand, Mr. Pak refused to hire certain black male aide candidates and
subjected them to a more extensive and intrusive hiring process than the other white aide
candidates.

Plaintiff objected to this discriminatory practice.

Defendants at all times failed to investigate or take appropriate remedial action with
respect to Plaintiffs claims of unlawful discrimination and harassment.

As a result, and in retaliation of her complaints as set forth above, Plaintiff was
terminated on October 5, 2017.

Defendants at all times refused to investigate or take appropriate remedial action with
respect to Plaintiff's complaints of harassment and discrimination.

As aresult of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,
victimized, embarrassed and emotionally distressed.

As a result of the acts and conduct complained of herein, Plaintiff has suffered and will
continue to suffer the loss of income, the loss of salary, bonuses, benefits and other
compensation which such employment entails, and Plaintiff also suffered future
pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of
enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced

severe emotional and physical distress.
Case 2:21-cv-01655 Document1 Filed 04/07/21 Page 7 of 8

32. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full
knowledge of the law, Plaintiff demands punitive damages as against all the Defendants,
jointly and severally.

33. Defendants have exhibited a pattern and practice of not only discrimination but also
retaliation.

34. The above are just some examples, of some of the discrimination to which Defendants subjected
Plaintiff.

COUNT I
SECTION 1981

(Discrimination and Retaliation)

35. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of
this Complaint.

36. By committing the foregoing acts of racial discrimination, Defendants denied Plaintiff the
right to “make and enforce contracts, to sue, be parties, [and] give evidence” and to be subject to
“like punishment, pains, penalties, ... and exactions of every kind,” as is “enjoyed by white
citizens” in violation of Section 1981.

37. Said violations were done with malice and/or reckless indifference.

38. As a direct and proximate result of Defendant’s violation of Section 1981, Plaintiff
has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

39. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary
damages as a result of Defendant’s discriminatory and retaliatory acts unless and until this Court
grants the relief requested herein.

40. No previous application has been made for the relief requested herein.
Case 2:21-cv-01655 Document1 Filed 04/07/21 Page 8 of 8

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally. in
an amount to be determined at the time of trial plus interest, including but not limited to all
emotional distress and economic damages, punitive damages, liquidated damages, attorneys” fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.

DEREK SMITH LAW GROUP, PLLC
Attorneys for Plaintiff, Natisha Smith

“ wp
yor a Af
Christopher R. Booth, Jr.. Esq. ho
christopheradereksmithlaw.co
1835 Maftket Street, Suite 2950

Philadelphia, Pennsylvania 19103
(215) 391-4790

Dated: April 7, 2021
